Citation Nr: 0518003	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Brother


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  That decision denied service connection for 
PTSD and found that new and material evidence had not been 
presented to reopen a claim for entitlement to service 
connection for residuals of a right ankle injury.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in September 2003.

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for residuals of a right ankle injury is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for PTSD has been obtained, 
and the VA has satisfied the duty to notify the veteran of 
the law and regulations applicable to the claim, the evidence 
necessary to substantiate the claim, and what evidence was to 
be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
August 2003, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
during the pendency of this appeal.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.

However, the Court acknowledged that the Secretary could show 
that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in August 2003 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before the undersigned Acting Veterans Law 
Judge at a hearing held at the RO in September 2003.  He was 
afforded a VA examination, and the examination report 
includes an opinion regarding the nature and cause of his 
disability.  All available relevant evidence identified by 
the veteran was obtained and considered.  The claims file 
contains his service medical records and his available post-
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with a psychiatric disorder.  
Service medical records do reference an incident where the 
veteran was forced out of a jeep by a superior officer, 
injuring his ankle and forcing him to walk back to base.

Service personnel records indicate that the veteran did not 
serve in combat.

An October 1966 psychiatric examination report, conducted in 
conjunction with an employment disability claim, noted 
several physical complaints.  The physician noted that the 
veteran did not report any nervous or emotional complaints.  
No mental disease was found.

VA outpatient records dated from November 1982 through August 
2001 reflected continued psychiatric treatment.  A November 
1982 VA treatment note reported a diagnosis of chronic 
paranoid schizophrenia.  An April 1988 VA hospitalization 
report noted that the veteran had a history of 
hospitalizations secondary to chronic paranoid schizophrenia.  
A September 1990 VA hospitalization report indicated that the 
veteran had been hospitalized before with a diagnosis of 
schizophrenia.  It was noted that the veteran was currently 
diagnosed with bipolar disorder.  Subsequent treatment notes 
reported continued treatment for bipolar disorder.

A September 2002 VA PTSD examination report noted that the 
examiner reviewed the veteran's claims folder, his DD-214 and 
his medical records.  The veteran reported that, while 
serving in Alaska, he was riding in a jeep with a sergeant 
when the sergeant told him to get out of the jeep.  When the 
veteran failed to do so, the sergeant pulled him out of the 
jeep by his right leg, injuring his right ankle.  The veteran 
then reported he was struck in the back of the head with a 
rifle butt.  The veteran indicated that he retired from his 
employment in 1977 and that was when he began to have 
emotional problems.  The examiner confirmed that there was a 
report of his ankle injury in the service medical records.  
The examiner stated that a diagnosis of PTSD could not be 
made.  He stated that the veteran did not describe 
significant symptomatology related to PTSD symptoms.  He also 
noted that the reported stressor did not "appear to this 
examiner to be of such significance as to warrant a diagnosis 
of PTSD."  He diagnosed the veteran with bipolar disorder, 
in remission on medications.

The veteran and his brother testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the RO in 
September 2003.  He stated that he had several psychiatric 
diagnoses, but was misdiagnosed because he did not like to 
talk about his stressor.  He reported that he was driven out 
by sergeant and pulled forcibly from the jeep, which injured 
his ankle.  He then stated that he was hit on the back of the 
head with an M1 rifle and left alone.  He indicated he had to 
crawl about 15 miles back to base.  The veteran's brother 
testified that he has had multiple diagnoses over the years, 
but none of them seem to be accurate.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

To establish eligibility for service connection for post- 
traumatic stress disorder, there generally must be (1) a 
current medical diagnosis of post-traumatic stress disorder 
(presumed to include the adequacy of the post-traumatic 
stress disorder symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred: and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

As stated above, one of the requirements necessary to 
establish service connection for PTSD is a current medical 
diagnosis of PTSD.  In that regard, the Board notes that VA 
and private treatment notes dating back to November 1982 
reflect continued psychiatric treatment.  However, the 
diagnoses of record are bipolar disorder and chronic paranoid 
schizophrenia.  There are no diagnoses of PTSD documented in 
the medical records

The Board notes that the veteran underwent a VA PTSD 
examination, in September 2002, the purpose of which was to 
determine whether he had a current diagnosis of PTSD.  The VA 
examiner did not note a diagnosis of PTSD.  The September 
2002 VA examiner specifically stated that the veteran did not 
meet the diagnostic criteria for PTSD.  He noted the 
veteran's psychiatric history and made a diagnosis of bipolar 
disorder, in remission on medication.  The Board notes the 
veteran and his brother's contentions that his PTSD has been 
misdiagnosed.  However, as the record does not reflect that 
the veteran or his brother possesses a recognized degree of 
medical knowledge, their assertions as to the existence, 
nature and etiology of the veteran's current diagnosis are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, in the absence of a current diagnosis, 
service connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

At his September 2003 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he had 
recently undergone back surgery at a private hospital.  The 
veteran indicated that, at that time, his ankle was fully 
evaluated by his doctor.  The Board notes that service 
connection for a right ankle disorder has been denied 
previously on the basis that there was no evidence of a 
current chronic right ankle disorder.  As evidence in these 
private treatment records could support the existence of such 
a disorder, the Board finds that, in fairness to the veteran, 
such records should be obtained before a decision on the 
merits may be rendered.

Accordingly, the claim is REMANDED for the following:

1.  After securing the necessary release, 
the RO should obtain records from 
Methodist Hospital in Houston, Texas 
regarding his back surgery and any 
evaluation of a right ankle disability.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


